                                             January 22, 2019




The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:   Christa McAuliffe Intermediate School PTO, Inc. v. Bill De Blasio, 18 CV11657 (ER)(OTW)

Your Honor:

       We represent Plaintiffs in the above-referenced action. We recently consented to
Defendants’ motion to file a brief up to 35 pages in length in response to our motion for
a preliminary injunction. In return, Defendants consented to a 15 page reply brief. We
hereby move the Court for permission to file a 15 page reply brief.

                                             Sincerely,




                                             JOSHUA P. THOMPSON*
                                             WENCONG FA*
                                             OLIVER J. DUNFORD*
                                             CHRISTOPHER M. KIESER*
                                             Counsel for Plaintiffs

                                             *Pro hac Vice pending
